         Case 1:18-cv-09031-DLC Document 110 Filed 07/20/20 Page 1 of 2




By ECF                                                              July 20, 2020

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Hyland v. Navient Corp., Case No. 1:18-cv-09031 (DLC) (BCM)

Dear Judge Cote:

        I write on behalf of the defendants in this action, Navient Solutions, LLC and Navient
Corporation (together, “Navient”), in response to the Court’s Order dated July 14, 2020 (ECF
109). That Order asked the parties to submit letters addressing the impact of the recent Second
Circuit decision in Berni v. Barilla S.p.A., No. 19-1921-CV, 2020 WL 3815523 (2d Cir. July 8,
2020), on the settlement class definition in this case and the preliminary approval order the Court
previously entered on June 19 (ECF 108).

         In Berni, the plaintiffs asserted a claim under section 349 of the New York General
Business Law, alleging that they were deceived when the defendant used new packaging to sell
pasta. Plaintiffs alleged that the new pasta boxes were the same size as boxes that had been used
previously, but contained less product and more “slack fill.” After two years of litigation, the
parties entered into a proposed class settlement. The proposed settlement class consisted of
consumers who had purchased Barilla pasta products in the past. See Berni, 2020 WL 3815523,
at *6 (noting that class was “defined by the past rather than the future activity of its members”).
The only relief obtained for the class was an agreement by Barilla to include a minimum
“fill-line” on its boxes going forward, to indicate how much pasta was contained inside, in
addition to language about how its pasta is sold by weight and not by volume. Id. at *2.
Settlement class certification was sought under Rule 23(b)(2), applicable to class action claims
where non-monetary injunctive relief is sought.

        The Second Circuit in Berni vacated the district court’s decision approving this
settlement. The court of appeals concluded that settlement class certification under Rule
23(b)(2) was not appropriate because “past purchasers of a product, like the Barilla purchasers,
are not likely to encounter future harm of the kind that makes injunctive relief appropriate.” Id.
at *5. The key premise of this finding was that past purchasers of Barilla’s product were not
bound to purchase the product again, and did “not have the sort of perpetual relationship with the
producer of a consumer good that is typical of plaintiffs and defendants in Rule 23(b)(2) class
actions.” Id.
         Case 1:18-cv-09031-DLC Document 110 Filed 07/20/20 Page 2 of 2



Page 2


        Navient respectfully submits that the Berni decision is distinguishable and does not
undermine the proposed class definition in the settlement in this case or the Court’s June 19
preliminary approval Order. Unlike the consumer product purchasers in the class in Berni, the
student loan borrowers in the class here do have an ongoing and prospective relationship with the
defendant. The class members in this case have contractual loan repayment obligations that
necessitate frequent and ongoing interactions with loan servicers. Those interactions generally
will stretch out for years into the future given, among other circumstances, the fact that it
typically takes 10 years to qualify for loan forgiveness under the PSLF program.

        In addition, the allegations in this case raise a much more concrete and palpable prospect
of potential future harm than the simple allegation in Berni that pasta boxes were under-filled.
The complaint here alleged that Navient provided inaccurate and incomplete information
concerning the requirements of a complicated federal program, and how those requirements
applied to the circumstances of particular borrowers. The vast majority of class members will
benefit from Navient’s business practice enhancements, which, among other things, will enhance
the clarity of federal loan-related communications in future interactions with Navient. This
context is materially different from the situation presented in Berni, where a consumer who
opened a package of pasta once will know exactly how much pasta the next such package
contains and is unlikely to be deceived again. See id. at *6. Even class members whose loans
are no longer serviced by Navient (because, e.g., their loans have been transferred for servicing
to the designated PSLF loan servicer, FedLoan Servicing) will benefit from Navient’s $1.75
million payment to support a new non-profit organization for generally available education and
student loan counseling. This case accordingly does not, based on plaintiff’s own allegations,
present a situation where, as in Berni, class members have no prospect of future harm and stand
to receive no benefit from the relief provided by the settlement.

        For all of these reasons, Navient believes that the Berni decision does not prevent the
certification of a Rule 23(b)(2) settlement class under the different circumstances of this case.

                                              Respectfully submitted,

                                              s/ Ashley M. Simonsen
                                              Ashley M. Simonsen
